Exhibit 24(b)(4.2): Point to Point Cap with Buffer Index Strategy Rider (VR-RA-4037(2017)) VOYA RETIREMENT INSURANCE A N D ANNUITY C O M P A NY pOINT TO POINT CAP with Buffer INDEX STRATEGY Rider The Contract to which this Point to Point Cap with Buffer Index Strategy Rider (this “Rider”) is attached is hereby modified by the provisions of this Rider. This Rider makes available Index Segments through the Contract and this Rider’s provisions shall control to the extent a conflict exists between this Rider and the Contract. Any capitalized terms not defined in this Rider shall have the meaning given to them in the Contract. Please carefully read this Rider and the Contract to which it is attached. 1. RIDER DATA TABLES Rider Effective Date [January 1, 2018] C ont r act N u m b e r [R123456] Annuitant [Thomas J. Doe] Owner/Joint Owner [John Q. Doe] Total Initial Allocation $[x,xxx] I nitial allocation of Premium or Accumulation Value under your Contract to the Index Segment(s) as of the Rider Effective Date: Index Segments Index 1 Segment Term Buffer Rate Threshold Allocation Percentage [MSCI EAFE] Index [x] Year [xx]% [xx]% [xx%] [NASDAQ 100] Index [x] Year [xx]% [xx]% [xx%] [Russell 2000] Index [x] Year [xx]% [xxx]% [xx%] [S&P 500] Index [x] Year [xx]% [xxx]% [xx%] When you elect to allocate Premium or Accumulation Value under your Contract to one or more Index Segments within this Rider, your Premium or Accumulation Value is held in the Interim Segment until the Segment Start Date, provided the Segment Participation Requirements are met. A Segment Start Date is the day on which an Index Segment begins and occurs on the 25th day of the month for each applicable Index Segment Term. Subsequent Premium will be allocated among the available investment options according to these allocation instructions unless you direct otherwise. See Sections 4.3, 4.4 and 4.5 of the Contract for further details. 1 [ MSCI EAFE - THIS PRODUCT IS NOT SPONSORED, ENDORSED, SOLD OR PROMOTED BY MSCI INC. ("MSCI"), ANY OF ITS AFFILIATES, ANY OF ITS INFORMATION PROVIDERS OR ANY OTHER THIRD PARTY INVOLVED IN, OR RELATED TO, COMPILING, COMPUTING OR CREATING ANY MSCI INDEX (COLLECTIVELY, THE "MSCI PARTIES"). THE MSCI INDEXES ARE THE EXCLUSIVE PROPERTY OF MSCI. MSCI AND THE MSCI INDEX NAMES ARE SERVICE MARK(S) OF MSCI OR ITS AFFILIATES AND HAVE BEEN LICENSED FOR USE FOR CERTAIN PURPOSES BY VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY. NONE OF THE MSCI PARTIES MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, TO THE VR-RA-4037(2017) 1 ISSUER OR OWNERS OF THIS PRODUCT OR ANY OTHER PERSON OR ENTITY REGARDING THE ADVISABILITY OF INVESTING IN PRODUCTS GENERALLY OR IN THIS PRODUCT PARTICULARLY OR THE ABILITY OF ANY MSCI INDEX TO TRACK CORRESPONDING STOCK MARKET PERFORMANCE. MSCI OR ITS AFFILIATES ARE THE LICENSORS OF CERTAIN TRADEMARKS, SERVICE MARKS AND TRADE NAMES AND OF THE MSCI INDEXES WHICH ARE DETERMINED, COMPOSED AND CALCULATED BY MSCI WITHOUT REGARD TO THIS PRODUCT OR THE ISSUER OR OWNERS OF THIS PRODUCT OR ANY OTHER PERSON OR ENTITY. NONE OF THE MSCI PARTIES HAS ANY OBLIGATION TO TAKE THE NEEDS OF THE ISSUER OR OWNERS OF THIS PRODUCT OR ANY OTHER PERSON OR ENTITY INTO CONSIDERATION IN DETERMINING, COMPOSING OR CALCULATING THE MSCI INDEXES.
